IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-63,590-02


EX PARTE ROBERT GENE WILL, II





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 862715 IN THE 185TH DISTRICT COURT
HARRIS COUNTY


Per Curiam.  KELLER, P.J. dissents.  


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	Applicant was convicted of the offense of capital murder in January 2002.  The jury
answered the special issues submitted under Article 37.071 of the Texas Code of Criminal
Procedure, and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  Will v. State, No. 74,306 (Tex. Crim.
App. April 21, 2004).  This Court denied Applicant's initial post-conviction application for
writ of habeas corpus.  Ex parte Will, WR-63,590-01 (Tex. Crim. App. March 29, 2006). 
Applicant's instant post-conviction application for writ of habeas corpus was received in
this Court on May 15, 2007.
	Applicant presents two allegations in which he challenges the validity of his
conviction and resulting sentence.  We have reviewed the application and find the
allegations fail to satisfy the requirements of Article 11.071, § 5(a).  Accordingly, the
application is dismissed as an abuse of the writ.  Tex. Code Crim. Proc. Art. 11.071, §
5(c).
	IT IS SO ORDERED THIS THE 12TH DAY OF SEPTEMBER, 2007.

Do Not Publish